ORDER
On November 7, 1991, the Court granted the Secretary of Veterans Affairs’ alternative motion to remand the case to the Board of Veterans’ Appeals (Board) pursuant to 38 U.S.C. § 7252(a) (formerly § 4052(a)). The Court remanded with directions that the Board readjudicate appellant’s claim and consider in its readjudication appellant’s rehabilitation records as counter designated on appeal, retaining jurisdiction and directing the Board to issue its supplemental decision not later than 90 days from the date of the order.
On November 21, 1991, the Secretary filed a motion for reconsideration or in the alternative, for modification of the November 7, 1991, order. The Secretary requests that the Court reconsider the imposition of time deadlines and retention of jurisdiction over the case, and also requests that the specific time frames be replaced with the requirement that the Board make a decision “as quickly as practicable.”
The Secretary attempts to support its motion by submitting the declaration of Charles L. Cragin, Chairman of the Board of Veterans’ Appeals, the same declaration filed in McMinn v. Derwinski, U.S. Vet. No. 90-1277, another case currently pending before the Court. The Secretary’s motion is filed within two weeks of the Court’s November 7, 1991, order, but without an attempt to comply with such order. Under these circumstances, the court will *6not reexamine the imposition of time deadlines on the Board. Only upon a good faith attempt at compliance with the order and upon a showing of good cause will an extension of time be granted in the future under U.S.Vet.App.R. 26(b).
Upon consideration of the Secretary’s motion, it is
ORDERED that the Secretary’s motion for modification of the Court’s November 7, 1991, order is DENIED.